FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment and remarks filed 02/16/2021.  Claims 21 and 22 are new, Claims 1-5, 11-15, 21 and 22 are pending and being examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11-15, 21 and 22 are rejected under 35 U.S.C. 102a1 as being anticipated by Fuller et al. (US 2015/0322862).

    PNG
    media_image1.png
    550
    844
    media_image1.png
    Greyscale

Note: Independent claims 1 and 11 have been grouped together because they are claiming substantially the same subject matter/fluid manifold assembly for a gas turbine engine.  The only difference lies in that independent claim 11 recites a combustion system having a combustor and fuel nozzles, however these additional features are standard in any gas turbine combustor.

In regards to Independent Claims 1 and 11, and with particular reference to Figure 8 shown immediately above, Fuller discloses a gas turbine engine (par. 1 teaches for a gas turbine engine), the engine comprising: 
a combustion system (combustor shown in figures 1 and 2 as element 15), wherein the combustion system comprises a fuel nozzle (58 in figures 1, 2 and 4) and a fluid manifold assembly, wherein the fluid manifold assembly provides a fuel to a combustion chamber 15 via the fuel nozzle 58, the fluid manifold assembly comprising: 
166 therewithin, wherein the fluid passage defines a first terminal end (left end of fuel pipe 166 inserted into the first connecting conduit 168 left) separated from a second terminal end (right end of fuel pipe 166 inserted into the second connecting conduit 168 right) by a length (length of fuel pipe 166); and 
a connecting conduit (168 left) having a first end 172 coupled co-directionally  to the first terminal end of the fluid passage (end 172 extending in the same direction as the first terminal end of fuel pipe 166) and second end 174 coupled to the length of the fluid passage (second end 74 is mechanically connected as well as fluidly coupled to the length of the fuel pipe 166 via elements 184, 182,184,168 right).

Regarding dependent Claims 2 and 12, Fuller discloses wherein the second end 174 of the connecting conduit  168 left is coupled/mechanically connected substantially perpendicularly to the length of the fluid passage.
Regarding dependent Claims 3 and 13, Fuller discloses wherein the connecting conduit defines at least one substantially 90 degree bend (the second end 174 of the connecting conduit 168 left is substantially 90 degrees to the first terminal of the fuel pipe 166, as shown in figures (8, 9).
Regarding dependent Claims 4 and 14, Fuller discloses wherein the walled conduit 166 defines a first diameter (diameter of the first terminal end of the fuel pipe 166 inserted into the first end 172 of the conduit 168) and the connecting conduit defines, at least in part, a second diameter (diameter of the first end 172 of the connecting conduit 168), and wherein the second diameter is between 0.2 to 1.5 times the first diameter (as shown in figure 8, the diameter of 
Regarding dependent Claims 5 and 15, Fuller discloses wherein the connecting conduit 168 defines, at least in part, a tapered geometry defining a plurality of diameters at the connecting conduit (connecting conduit 168 has a larger diameter at the interconnection with the first terminal end of fuel pipe 166 and then tapers at the location where the number 172 is places).
Regarding dependent Claim 21, Fuller discloses further comprising a second connecting conduit 168-Right having a first end 176 connected co-directionally to the second terminal end of the fluid passage and a second end 174 coupled to the length of the fluid passage, as shown in figure 8.
Regarding dependent Claim 22, Fuller discloses further comprising a plurality of projections (threads on the outer surface of the terminal ends of the fuel pipe 66/166; par. 70 lines 12-15; figures 6, 8, 9) extending from an outer surface of the walled conduit (the threads/projections in the first terminal and second terminal ends of the fuel pipe 66/166 are on the outer surface of the fuel pipe 66/166 to engage with the threads on the interior surface of the connecting conduit 81/168; refer to figure 6, 8, 9; par 70 lines 12-16) and spaced along the length of the walled conduit (threads on the first terminal end of fuel pipe 66/166 are spaced axially between them and from the threads on the second terminal end of fuel pipe 66/166).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Due to the broadness of the claims, At least Independent Claims 1 and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by any of the references listed below.















At least Independent Claims 1 and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Anderson (US 5,263,314).

    PNG
    media_image2.png
    843
    721
    media_image2.png
    Greyscale

At least Independent Claims 1 and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Hovnanian (US 5,211,005).  Refer to figure 4, interpretation for rejection in a similar manner as in the rejection above by Anderson.

At least Independent Claims 1 and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Batakis (US 5,119,636).  Refer to figure 2, interpretation for rejection in a similar manner as in any one of the rejections above by Anderson, Hovnanian.

At least Independent Claims 1 and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Faulkner (US 4,402,184).  Refer to figure 1, interpretation for rejection in a similar manner as in any one of the rejections above by Anderson, Hovnanian, Batakis.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831.  The examiner can normally be reached on Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William H Rodriguez/Primary Examiner, Art Unit 3741